Citation Nr: 1140791	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Education Assistance under 38 U.S.C. Chapter 35 benefits.


REPRESENTATION

Appellant represented by:	To be determined 


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970.  The appellant is Veteran's daughter.  See VA Form 22-1995, dated in January 1977.  She was born in July 1972.  

The appellant was notified by the Department of Veterans Affairs (VA) Regional Office (RO) that her claim was denied in May 2007.  After submitting her notice of disagreement (dated in August 2007), a statement of the case (SOC) was issued in November 2007.  The appellant is then shown to have submitted a substantive appeal in January 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO denied the appellant Dependents' Education Assistance under 38 U.S.C. Chapter 35 benefits in May 2007.  The appellant thereafter expressed her disagreement with the denial of the claim, and the RO issued a SOC in November 2007.  In January 2008, the appellant submitted a VA substantive appeal (VA Form 9) on which she indicated her desire to be afforded a hearing at a local VA office before a Veterans Law Judge.  See Section "8. HEARING" of the VA Form 9.  This has not been accomplished.  Accordingly, to ensure due process of law, the RO must schedule the appellant for a Travel Board hearing.  38 C.F.R. §§ 20.700, 20.704 (2011).




Accordingly, this case is REMANDED for the following development:

The appellant must be scheduled for a Travel Board hearing at the RO.  All correspondence pertaining to this matter should be associated with the claims folder and the appellant's educational assistance file.  Thereafter, the RO should take any appropriate action.

The purpose of this remand is to satisfy due process considerations.  The Board of Veterans' Appeals (Board) intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


